Citation Nr: 1204219	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 08-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for breast reduction surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1979 to June 1982, and from April 2004 to December 2005.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran in her VA Form 9 submitted in March 2008 had requested a Travel Board hearing before a Veterans Law Judge to be conducted at the RO. However, by a January 2009 submission signed by the Veteran, she officially withdrew that hearing request. The claims file does not reflect any further request to address the claim on appeal, and reflects no further request for a hearing.
 

FINDINGS OF FACT

The Veteran does not contend, and it is not otherwise a matter of evidentiary dispute, that the Veteran's breast reduction surgery was a disease or disability or has been causative of disease or disability.


CONCLUSION OF LAW

A disease or disability associated with breast reduction surgery was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002). Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. The Court has held that, when the interpretation of the law is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004). 

In addition, the VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In this case, the claim is denied as a matter of law, with the facts not reasonably in dispute. Hence, there is no reasonable possibility of furthering the claim by additional notice or development. The U.S. Court of Appeals for Veteran Claims has held that needless remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Claim for Service Connection for Breast Reduction Surgery

The Veteran claims entitlement to service connection for breast reduction. 

A November 2004 service treatment consultation record reflects that the Veteran experienced some upper back pain associated with training exercises injury in service, and that upon medical evaluation for that pain she also discussed breast reduction in part as a means of alleviating upper back pain. That service treatment record also reflects that the Veteran had a breast asymmetry, with one breast a size 38 B and the other a size 38 C, and that she was requesting the breast reduction. The medical consultation recommended the breast reduction as a means of potentially alleviating upper back pain.

Post-service military facilities records reflect that the breast reduction surgery was performed in February 2006, and that the Veteran was pleased with the results of the surgery. 

In her VA Form 9 submitted in March 2008, the Veteran contends that while the breast reduction surgery was performed following her separation from service, it was recommended while she was still in service, and only obstructions by service personnel or other delays resulted in it being performed following service separation. 

The Board has carefully considered the evidence presented and the Veteran's contentions or arguments. However, there is no indication from the evidence presented that the breast reduction surgery resulted in any disease or disability that may be the subject of service connection. The Veteran has also not asserted that her breast reduction surgery resulted in any adverse outcome, disease, or disability. A medical procedure, inclusive of breast reduction surgery, is not a thing which of itself may be the subject of service connection. 38 C.F.R. § 3.303. 

Absent a current disease or disability the subject of claim, the claim for service connection for breast reduction surgery is not warranted under applicable statute and regulation. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Therefore, the Veteran's claim of entitlement to VA benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for breast reduction surgery is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


